Exhibit 10(a)*

 

AMENDMENT TO

EMPLOYMENT AGREEMENT

 

This amendment (the “Amendment”) effective as of January 28, 2010 amends that
certain Employment Agreement (as Amended and Restated December 31, 2008) between
Regis Corporation (the “Corporation”) and Paul D. Finkelstein (“Finkelstein” or
“Executive”) (the “Agreement”).

 

1.                                       The Agreement is hereby amended by
deleting paragraph 4(f) thereof and replacing it with the following new
paragraph 4(f):

 

(f)            Retirement Benefit/Survivor Benefits.  The Corporation shall pay
to the Executive, if living, or to each of his Designated Beneficiary and his
former spouse Barbara (referred to herein as the Executive’s “Former Spouse”),
in the event of his death, the following sums upon the terms and conditions and
for the periods hereinafter set forth:

 

(i)            Retirement Payments to the Executive.  Upon the Executive’s
termination of employment with the Corporation, the Corporation shall pay to the
Executive a lump sum cash payment of an amount (sometimes referred to as his
“Retirement Benefit”) equal to the present value of a hypothetical annuity
payable to the Executive for life starting on the first day of the month
following his termination of employment with the Corporation, with monthly
payments equal to his Adjusted Monthly Benefit.  For the purpose of determining
this present value, the following assumptions shall apply:

 

(1)          Interest: Payments shall be discounted to present value at a rate
of interest equal to the yield to maturity, of 30-year U.S. Treasury Notes as of
the Executive’s termination of employment.

 

(2)           Mortality:  It shall be assumed that payments will be made for the
joint life and last survivor expectancy of the Executive and his Former Spouse,
or the life expectancy of the Executive if the Former Spouse is not then living,
as determined at the start of payments under Table II (Joint Life and Last
Survivor Expectancy), or Table I (Single Life Expectancy), as applicable, found
the IRS Publication 590.

 

(3)           Cost of Living Adjustment: It shall be assumed that the Consumer
Price Index increases by four percent (4%) per year to derive the Adjusted
Monthly Benefit.

 

(ii)          Survivor Benefits. If the Executive dies while employed with the
Corporation (or after his termination of employment with the Corporation but
prior to payment under (i) above), the Corporation shall make the following
payments:

 

(1)           to Executive’s Designated Beneficiary, a lump sum cash payment
equal to one half of the Retirement Benefit to which the Executive would have
been entitled were he living, to be paid to the Designated Beneficiary within
thirty days after the Executive’s death (referred to herein as the “Beneficiary
Survivor Benefit”); and

 

(2)           to Executive’s Former Spouse, one half of the Adjusted Monthly
Benefit to which the Executive would have been entitled were he living and were
he to receive his Retirement Benefit in the form of an annuity for his life,
such payments to commence within thirty (30) days after the Executive’s

 

--------------------------------------------------------------------------------


 

death and to continue monthly for the remainder of her life (referred to herein
as the “Former Spouse Survivor Benefit”, and, with the Beneficiary Survivor
Benefit, collectively as the “Survivor Benefits”).

 

(iii)          Termination for Cause.  If the Executive’s employment with the
Corporation is terminated at any time for Cause (as defined in Section 8), the
Corporation shall have no obligation to make any payments to him or his Former
Spouse under this Section 4(f) and all such future payments shall be forfeited.

 

2.                                       The Agreement is hereby amended by
deleting paragraphs 7(a)(ii), 7(b)(ii) and 7(c)(ii) and replacing each of them
with the following new paragraph:

 

(ii)           Accrued Obligations.  In addition, the Executive shall also be
entitled to the following: (1) a payment equal to the Highest Annual Bonus, pro
rata based on the portion of the year ended on the date of the termination;
(2) unpaid deferred compensation under the Regis Corporation Executive
Retirement Savings Plan (as restated or amended, and including any successor
thereto), together with all earnings thereon (it being understood that this is
separate from, and in addition to each of the Retirement Benefit and the
Survivor Benefits set forth in Section 4(f) hereof); and (3) accrued vacation
pay.

 

3.                                       The Agreement is hereby amended by
replacing the definition of “Designated Beneficiary” in paragraph 8 thereof as
follows:

 

“Designated Beneficiary” shall mean, as of the time of Executive’s death,
Executive’s surviving spouse, or such other person or persons as the Executive
shall have designated in writing and has or have been accepted in writing by the
Corporation, or, in the absence of either, the Executive’s estate.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment this
28th day of January 2010.

 

 

 

REGIS CORPORATION

 

 

 

 

 

By:

/s/ Eric A. Bakken

 

 

Name:

Eric A. Bakken

 

 

Title:

Senior Vice President, Secretary & General Counsel

 

 

 

 

 

 

 

 

 

By:

/s/ Paul D. Finkelstein

 

 

Name:

Paul D. Finkelstein

 

 

Title:

Chairman of the Board of Directors, President and Chief Executive Officer

 

2

--------------------------------------------------------------------------------